Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination.
Claim Objection
Claims 2, 3, 4 and 18 are objected to because proteins identified  by sequence identifiers  should be referred to as “a polypeptide (transitional language) the amino acid sequence of SEQ ID NO:”. For example, claim 2 should read as “the alcohol/acetaldehyde oxidase has greater an that 95% sequence homology with a polypeptide (transitional language)  of SEQ ID NO: 1.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that the alcohol/acetaldehyde oxidase is of SEQ ID NO: 1 having a R241K mutation or a N218D mutation.” Claim 18 recites “[A]an alcohol/acetaldehyde oxidase of SEQ ID NO: 1 having a R241 mutation or a N218D mutation.” These claims are vague and indefinite because they  lack transitional claim language such as 
Claim 4 recites that “the formate oxidase has SEQ ID NO: 2.” It is unclear is “has” means that the amino acid sequence is comprises within a larger sequence or if the formate oxidase consists of the amino acid sequence SEQ ID NO: 2.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3 and 18  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 2 recites that the alcohol oxidase has greater than 95% sequence homology with an alcohol/acetaldehyde oxidase of SEQ ID. NO: 1. The term “homology” implies that there are mutations within the claimed sequence. Claim 3 recites that the alcohol/acetaldehyde oxidase is of SEQ ID NO: 1 having a R241K mutation or a N218D mutation.” Claim 18 recites “[A]an alcohol/acetaldehyde oxidase of SEQ ID NO: 1 having a R241 mutation or a N218D mutation.” As noted supra, claims 3 and 18 are vague and indefinite. For this rejection, the claims will be treated as having open claim language and thus, include mutations with  the claimed sequences.
The specification does not provide sufficient written description for sequences with any mutations within the claimed sequences.
	To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
	In the instant case, the specification does not provide sufficient written description any muttaions of any of the recited sequences for any of claims 2, 3 and 18 such that the enzyme retains its recited acitivty. While a function is claimed -- that the enzyme is an alcohol/acetaldehyde oxidase -- there is a lack of guidance/support in the claims and/or specification as to what residues (the structure element of “structure + function” language) must be conserved in any variation of the claimed sequence  to confer a functioning oxidative enzyme that can 20 possible polypeptides. Even if there is only a 5% variation allowed, as in claim 2, this is till a vast number of possible variations for which the specification provides no written description. 
	In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Thus,  skilled artisan cannot envision the detailed chemical structure of the encompassed variations of SEQ ID NO. 1  from the instant specification. Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

In the absence of sufficient recitation of distinguishing identifying characteristics of mutations of SEQ ID NO: 1 according to claims 2, 3 and 18 where the polyeptide retains alcohol/acetaldehyde oxidase activity, the specification does not provide adequate written description of the claimed genus. Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111; clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ 
The prior art does not teach any polypeptides that provide written description for the vast number of possible variations where such mutated polypeptides maintain the claimed enzymatic activity. 
	Thus, claims 2, 3 and 18  lack written description regarding the variation mutations of polypeptides with the claimed genus of the claimed alcohol/acetaldehyde oxidase. Applicant was not in possession of the full scope of claims 2, 3 and 18  at the time of filing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 5-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (Ind. Eng. Chem. Res. (2015; published online 12/15/2014) 54: 263-271)  in view of Morikawa et al. (Technical Report of Aichi Industrial Technology Institute  (2007), 6:126-127; translation provided),  McDaniel (US 20150328490),  Zuffi et al. (US 20100291632) and Such et al. (WO 2005073257 A1).
Nomura teaches airborne aldehyde abatement by latex coatings containing amine functionalized porous silicas (claims 1 and 14-16 to a solid particulate, that is inorganic (claim 5) that is silica (claim 7). The coating is applied to a surface and dried into a film (claim 15). The amino silica in the resultant dried films were uniformly dispersed into the latex component and were shown to be effective adsorbents for airborne aldehydes (abstract).
The ability of the paint to remove aldehyde gas was tested in a gas sampling bag (an interior space). The paint was dried onto the interior of the bad and a 10 wt% solution of formaldehyde was injected into the bag. Aldehyde gas concentrations were determined by the US EPA method TO-11/IP-6A (page 265; top left column).
 Although formaldehyde was injected at 100 ppm, the actual initial starting concentration was 84 ppm. The latex coating film  itself reduced the gas concentration 
The average particle size (e.g. diameter) of the commercial silica used for the study were 3.3 to 3.5 µm, 6.5 µm and 6.5-6.7 µm. All of these values and ranges are specie that are entirely encompassed by the claim range of a particle  diameter of 0.1 to 800 µm (claim 6). The latex paint used by Nomura was an acrylic latex paint (claim 8; page 367, left column first paragraph).
Nomura does not teach that alcohol oxidase and formate oxidase are immobilized onto the silica in the latex paint to effect removal of airborne formaldehyde (claims 1 and 14-16), that the latex is a binder (claim 1) where the latex paint also contains any of a preservative, a biocide, a thickener, a surfactant or a buffer (claim 9), where the paint is for the atmosphere of an  interior space of a building (claims 17 and11, respectively). . 
Morikawa teach the production of a formaldehyde removal filter using immobilized enzymes derived from Paecilomyces varitoli IRI017. A crude enzyme solution that is derived from IRI107 has alcohol oxidase (AOX) and formate oxidase activity (FOX). AOX  oxidizes formaldehyde to formic acid. FOX oxidizes the formic acid to carbon dioxide. By oxidizing formic acid to produce carbon dioxide (claim 16) it is possible to reverse contamination  of living spaces. A living  space is reasonably  interpreted to be an interior space as the filter is for a closed space in one in which one is living (claims 11 and 17).  The AOX and FOX were immobilized on a porous silica gel for the purposed of developing filter materials (page 3, second paragraph).

Formaldehyde gas removal by the immobilized enzyme was determined. The formaldehyde gas removal rate was about 30 to 50% (Figure 2). It was found that the concentration of formic acid in the gas of the experimental plot (0.0 to 0.05 microgram/L-gas was much lower than the experimental  plot of A-only (0.0 to 0.18 micrograms/L-gas; page 7, first paragraph).
Therefore, Morikawa teaches the co-immobilization or FOX and AOX onto silica where formaldehyde in the atmosphere is converted to formate and thence to carbon dioxide (claim 16).
McDaniel teaches coatings and paints comprising an enzyme, phosphoric trimester hydrolase, for the detoxification of a surface contaminated with an organophosphorus (abstract). A water-borne “acrylic latex”  is typically an emulsion where the acrylic latex binder is dispersed into the liquid component ([0498]). The paint can contain any of a preservative, a biocide, a thickener, a surfactant, a buffer, etc. ([0083]).
Zuffi teach that enzymes can be adsorbed onto weak anion exchange resins having amine functional groups ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the AOX-FOX of Morikawa onto the  silica  particles of Nomura  in an acrylic latex paint (in which latex is a binder) for the In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation that one could immobilize the AOX/FOX on the amine silica particles of Nomura because Zuffi teaches that enzymes can be adsorbed via ionic linking onto amine surfaces. The ordinary artisan would have had a reasonable expectation that an enzyme intended for a decontamination purpose could be incorporated into a latex paint because McDaniel teaches this. The ordinary artisan would have had a reasonably expectation that both the silica particles and the AOX/FOX immobilized thereon  would serve to reduce atmospheric formaldehyde in an interior living space because both components were shown  to remove airborne formaldehyde in experimental closed spaces. The ordinary artisan would have had a reasonable expectation that any of a preservative, a biocide, a thickener, a surfactant or a buffer could be added to a latex paint to improve its performance because McDaniel teaches this.
While the references listed above do not specifically teach the limitationsthat the coating has a color difference quantified by CIELAB metric DE of less than 5 claim 12), one of ordinary skill in the art would recognize the color difference of the paint containing the enzymes and a non-enzyme paint  is an optimizable variable dependent on the degree of acceptable variation of the color. Such teaches that the CIELAB is a mathematical treatment that quantifies  the color difference between two specimens where delta E is the principle parameter used for determining color differences. The lower the delta E is, the closer the sample color is to the target. It is preferred that the delta is value is preferably at least  3 or 5 (page 28, lines 4-15). This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed in order to cause the least amount of color interference by the enzymes in the paint compared to a non-enzyme-containing control paint. Absent any teaching of criticality by the Applicant concerning the color difference as measured by the CIELAB metric DE (delta E), it would be prima facie obvious that one of ordinary skill in the art would recognize that this limitation is  an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
The reference is silent regarding the characteristics of the abatement efficiency of formaldehyde being at least 75% compared to the starting level of airborne formaldehyde as determined spectrophotometrically by Test method IC/T 1074-2008 (claim 13) but meets the claimed limitations because co-immobilized AOX-FOX removes 72% (0.18-0.05/0.18 x 100%) of airborne formaldehyde by a determined by another standardized testing method which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claims 1 and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (Ind. Eng. Chem. Res. (2015; published online 12/15/2014) 54: 263-271)  in view of Morikawa et al. (Technical Report of Aichi Industrial Technology Institute  (2007), 6:126-127; translation provided),  McDaniel (US 20150328490), Zuffi et al. (US 20100291632) and Such et al. (WO 2005073257 A1), as applied to claims 1, 5-9 and 11-17, in further view of McDaniel (US 20150191607; McDaniel 607).
The disclosure by Nomura as modified by Morikawa, McDaniel, Zuffi and Such is discussed supra.
Modified Nomura does not teach that the pain contains an enzyme stabilizer that  is carbohydrate that is a disaccharide (claims 9 and 10).
McDaniel teaches that paint containing enzymes can further comprises enzyme stabilizers such as propylene glycol or sucrose (a disaccharide; [0102]).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to add sucrose or propylene glycol to the enzyme-





 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653